Citation Nr: 1341912	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1986 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2012 and July 2013.  This matter was originally on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The claim came to the Board from the Roanoke, Virginia, RO.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The competent medical evidence shows that the Veteran is not currently found to have a right knee disability which is related to active duty service.


CONCLUSION OF LAW

The Veteran does not have a right knee disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's November 2012 and July 2013 remands, the Appeals Management Center (AMC) requested that the Veteran identify all health care providers who had treated him for right knee pain since his retirement in 2008, scheduled the Veteran for a VA examinations to determine the existence and etiology of any current right knee disorder, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2012 and July 2013 remands as to this issue.  Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Notice provided prior to discharge and a letter dated in November 2012 informed the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

The Veteran seeks service connection for a right knee disability.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records indicate that he sought treatment for right knee pain in August 1986.  The Veteran reported a three-day history of right knee pain with no history of trauma.  The Veteran stated that it felt like two bones were rubbing together.  After physical examination, the provider assessed probable early patellofemoral syndrome.  The Veteran returned less than two weeks later with complaint of pain in his right knee.  After physical examination, the Veteran was diagnosed with having strain of the right lateral cruciate ligament.

In May 1991, the Veteran presented with complaints of a right knee injury while sliding into third base while playing softball.  After physical examination and x-rays, the Veteran was diagnosed as having possible sprain to knee joint.

On Reports of Medical History completed by the Veteran in January 1992, December 1996, and May 2001, he denied ever having bone, joint, or other deformity or "Trick" or locked knee.  On Reports of Medical Examination in January 1992, December 1996, and May 2001, the Veteran's lower extremities were evaluated as normal.   

On Report of Medical History completed by the Veteran in October 2007, the Veteran noted swollen or painful joints and knee trouble.  The examiner noted, "Knees (both) sometimes get swollen and painful.  No trauma to either.  Usually prescribed Motrin and after no longer than a week swelling and pain goes away."  On Report of Medical Examination in October 2007, lower extremities were evaluated as normal.

Despite knee symptoms in service, the Board cannot conclude that a "chronic" right knee condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, the preponderance of the evidence indicates that the Veteran does not have a current right knee disability that is related to active duty service.

The Veteran underwent VA examination in January 2008 at which time he stated that he had extreme pain on both knees while running during his military service and that accompanying his knee pain he would have numbness on the sides of the shinbones of the right and left legs.  The Veteran stated that since he stopped running, the pain on the knee had stopped also.  The Veteran denied any history of locking, popping, swelling, subluxation or dislocation of both the knees.  After physical examination of the knees, the VA examiner diagnosed the Veteran as having bilateral knee condition resolved.

The Veteran underwent VA examination in January 2013.  The examiner noted that per Veteran's history and military records, he had a knee problem in service dated 8/7/86 with diagnosis of probable early Patello-Femoral Syndrome (PFS), and physical therapy was advised.  The examiner noted that in 2008, x-ray radiologist gave a diagnosis of Osgood Schlatter's Syndrome and explained that it is a tibial tubercle apophyseal traction injury and epiphysitis usually in adolescence.  The examiner noted that the Veteran reported that after retirement, he had knee pain less often.  On physical examination, the Veteran's knee was normal, his knee range of motion was normal, and x-ray of the knee showed no acute fracture or subluxation with joint spaces preserved.  

The examiner noted that it was felt the Veteran's knee problem was likely per radiologist Osgood Schlatter's as he read "ON THE RIGHT SIDE THERE IS A BONY PROJECTION ARISING FROM THE TIBIAL TUBERCLE PROBABLY RELATED TO RESIDUAL FROM AN OLD OSGOOD SCHLATTER'S DISEASE. OTHERWISE NORMAL."  The examiner opined that since with patellofemoral syndrome a diagnosis is mainly based on history and examination with tenderness on palpation of lateral patella margin, without other swelling and with normal knee examination and normal x-ray of the knee, the Veteran's knee problem was mostly knee sprain and it was felt that his current knee problem was LESS LIKELY AS NOT related to knee problem while in service.

The Veteran underwent VA examination in August 2013.  After extensive review of VBMS efolder and all available records the examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of claimed current right knee condition or its residuals.  The examiner stated that a medical opinion could not be rendered as no condition was diagnosed.  The examiner noted that Osgood-Schlatter's and Patella Femoral Syndrome (PTS) shown during service resolved without objective residuals.

As such, there is no competent evidence of record documenting that the Veteran has a current right knee disability which was incurred or aggravated in service.  No health care professional is on record as making such an assertion, and the Veteran is not competent to provide evidence regarding whether a preexisting personality disorder superimposed upon it during active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Given that the evidence does not establish a chronic right knee disorder in service, or a relationship between a current right knee disability and service, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

ORDER

Entitlement to service connection for a right knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


